Citation Nr: 1820360	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-29 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart condition, to include ischemic cardiomyopathy, claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam and did not serve on a ship that operated in the inland waterways of Vietnam during service.

2.  The evidence of record does not indicate that the Veteran was exposed to Agent Orange or other listed herbicides during service.

3.  The Veteran's diagnosed ischemic heart disease was not present during service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with ischemic heart disease and contends that the condition is due to service.  Specifically, the Veteran believes that he was exposed to herbicides agents during service while working on A-1 aircraft as a part of the maintenance crew for attack squadron 145 aboard the carriers USS Ranger and USS Intrepid during service.  He maintains that he cleaned up planes that were covered in dirt, oil and what he believes was Agent Orange following their overflights in Vietnam.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  However, VA has determined that the presumption of Agent Orange exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the 'blue water' Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C. § 101(29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).

The Veteran does not contend, and the record does not indicate that he ever went ashore in the Republic of Vietnam or docked in a Vietnamese port during service.  Likewise there is no indication that the Veteran traversed brown water areas while aboard the Ranger or Intrepid.  Thus, exposure to herbicides cannot be presumed.   See 73 Fed.Reg. 20,566-20,659 (Apr. 16, 2008) (there is no reason to presume that veterans who served solely in the waters offshore incurred a significant risk of herbicide exposure).  

The Veteran is still entitled to the presumption of service connection under if the evidence shows that he was otherwise exposed to an herbicide agent during service.  38 C.F.R. § 3.309(e).  Unfortunately, the record does not support such a finding.  Indeed, while the Veteran maintains that he was exposed to Agent Orange residue while cleaning and servicing attack aircraft at sea, there is no supporting evidence to confirm this assertion.  Indeed, the Joint Services Records Research Center, following review of numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, has not been able to document or verify that any shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1 Adjudication Procedures Manual Part IV, Subpart ii, Chapter 1, Section H.  While the Veteran has associated his ischemic heart disease to Agent Orange exposure, his opinion is not afforded significant probative value absent corroborating scientific or service record evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim that he was exposed to herbicides while in service and therefore that he cannot be presumed to be service-connected for ischemic heart disease or peripheral neuropathy under 38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment for ischemic heart disease during service.  As ischemic heart disease is not detectable by lay observation and medical records do not show an initial medical diagnosis within a year of separation, service connection is not available on a direct basis or as a chronic condition.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Thus, the Board finds that the weight of the evidence is against a finding of service connection for ischemic heart disease including as due to herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309(e).  


ORDER

Service connection for ischemic heart disease is denied.






____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


